Citation Nr: 0732025	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-03 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to November 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2004, a 
statement of the case was issued in December 2004, and a 
substantive appeal was received in January 2005.   

The Board notes that the veteran also appealed the issue of 
entitlement to service connection for depression.  The RO 
issued a September 2006 rating decision that granted service 
connection and a 30 percent rating effective March 31, 2004 
(the date of the receipt of the claim).  The granting of 
service connection constitutes a full grant of the claim (the 
veteran has not disagreed with the rating or effective date).  
As such, the issue is not before the Board at this time.  

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in November 2006.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming that her hypertension is either 
directly related to service or is secondary to service-
connected disabilities.  The veteran stated at her November 
2006 Board hearing that doctors have told her that her 
hypertension is due to her service connected disabilities; 
but none of them have provided her with a specific written 
opinion.  In the veteran's September 2004 notice of 
disagreement, she pointed out that she had several in service 
blood pressure readings that were high or borderline high.  

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In view of the veteran's contentions, the Board believes that 
a medical opinion as to causation is necessary to fully 
assist the veteran with her claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded VA 
examination for the purpose of 
determining the etiology of her 
hypertension.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records and 
post-service medical records; the medical 
history obtained from the veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the examiner should 
be asked to respond to the following:

     a)  is it at least as likely as not 
(a 50 percent or more likelihood) that 
the veteran's hypertension was manifested 
during service or within one year of 
discharge from service? 

     b) is it at least as likely as not 
(a 50 percent or more likelihood) that 
the veteran's hypertension was caused by, 
or aggravated by, a service connected 
disability or disabilities?
 
2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
with consideration of all evidence in the 
claims file.  The RO should consider 
direct service connection and secondary 
service connection.  The RO should issue 
a supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



